 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    J.C.,                                             Case No 2:18-cv-02735-KJM-EFB
11                       Plaintiff,
12            v.                                        ORDER
13    SAN JUAN UNIFIED SCHOOL
      DISTRICT,
14
                         Defendant.
15

16
                    On March 8, 2019, the court denied plaintiff’s motion to seal the entirety of a 1300-
17
     page administrative record of a due process hearing relevant to this case, but noted the denial was
18
     “without prejudice to a renewed request addressing the court’s concerns.” Order, ECF No. 28 at
19
     3−4. The court specifically noted that plaintiff “ma[de] no attempt to show sealing is warranted
20
     here” as there is “no [controlling] protective order in place and J.C. has not identified any law
21
     permitting him to file this record under seal.” Id. at 3. Plaintiff now renews his request, expanding
22
     on his former request by citing “Local Rule 141, the Family Educational Rights and Privacy Act
23
     (‘FERPA’), and the IDEA’s implementing regulations which protect the confidentiality of these
24
     documents.” Request, ECF No. 30 at 1 (citations omitted). Plaintiff also explains that the record
25
     “is replete with references to [plaintiff] and his mother by name, in addition to the details of his
26
     educational program.” Id. at 1−2. In support of his request, plaintiff submitted for in camera review
27
     a more robust argument for sealing as well as his counsel’s declaration in support of the request.
28
                                                       1
 1                  None of the authorities on which plaintiff relies provides for sealing under these
 2   circumstances. See Request at 1 (citing, for example, 34 C.F.R. § 99.30, requiring parent or
 3   student’s written consent before educational agency’s disclosure of certain education records). As
 4   the court previously noted, the administrative record plaintiff seeks to seal “is central to the merits
 5   of [his] case and thus may be sealed only for compelling reasons.” Order at 2. While the court by
 6   no means expects plaintiff, a minor, to disclose his identity or other confidential information, the
 7   court anticipates the parties will file on the court’s docket “relevant, redacted excerpts [of the
 8   record] as necessary in connection with motion practice” rather than relying on the sealed record
 9   alone. See id. at 3.
10                  The court acknowledges its pretrial scheduling order required plaintiff to lodge the
11   administrative record with the court and anticipated plaintiff’s motion to seal. ECF No. 20 at 2.
12   Because the lodged record could be made available to the public, though not published as a matter
13   of course on the court’s electronic docket, the court understands plaintiff’s concerns and appreciates
14   the inefficiency of redacting a voluminous record in whole. Under the circumstances here, the
15   lodged record will be available for the court’s reference but need not be made available to the
16   public, unredacted, in its entirety. Accordingly, the court GRANTS plaintiff’s request to the extent
17   the Clerk of the Court shall treat the lodged administrative record as confidential, available only to
18   the court in camera for the purposes of reviewing portions of the record for context as needed in
19   resolving the parties’ motions. The parties are NOTIFIED that they may not cite to the sealed
20   record in motion practice and must instead cite to and file on the docket redacted portions of that
21   record, as relevant.
22                  IT IS SO ORDERED.
23   DATED: April 30, 2019.
24

25                                                  UNITED STATES DISTRICT JUDGE

26

27

28
                                                        2
